Citation Nr: 1436724	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  07-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, diagnosed as chronic obstructive pulmonary disorder (COPD) and asthma, to include as secondary to pulmonary cryptococcosis.

2.  Entitlement to ratings in excess of 30 percent from March 10, 2000, to August 8, 2002; 50 percent from August 8, 2002, to June 6, 2009; and 70 percent from June 6, 2009, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to September 1971 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

As noted by the Board in October 2013, a claim seeking service connection for a skin disorder was denied in a July 2002 rating decision; a timely notice of disagreement was filed in January 2003, but a statement of the case was not issued until June 2007.  During that time, the Veteran submitted an original claim in October 2002, seeking service connection for a respiratory disorder.  No rating decision was issued regarding that claim.  Rather, the RO incorporated that claim into the skin disability claim, which was already on appeal and addressed the claim in the June 2007 statement of the case, when the issue was characterized as entitlement to service connection for "pulmonary cryptococcosis, also claimed as skin lesions, Gulf War Syndrome, respiratory condition/hoarse throat, lung tumor/nodules as due to undiagnosed illness." 

While that characterization was imprecise, any potential prejudice has been prevented when the RO granted service connection for a skin disability in March 2012, but also recognized that the respiratory disability claim remained on appeal in an April 2012 supplemental statement of the case.  Therefore, despite any defects in the procedural process, the Veteran has not been prejudiced by them, and the Board may continue with adjudication of the claim as characterized above. 

The Board also notes that, even though service connection for a skin disability was granted by the RO in March 2012, with an assigned 10 percent disability rating, April 2012 and May 2013 supplemental statements of the case addressed the issue of whether the Veteran was entitled to a rating in excess of 10 percent.  This was not correct, as the grant of service connection represents a full grant of the claim, and it is no longer on appeal.  Shoen v. Brown, 6 Vet. App. 456 (1994).  The evidence of record does not show that the Veteran has disagreed with the assigned rating and the representative acknowledged that issue was no longer on appeal in an August 2013 statement.

Additionally, a Board decision in September 2011 denied an initial rating in excess of 10 percent for PTSD prior to March 10, 2000, and granted increased staged ratings of 30, 50, and 70 percent for different periods after March 10, 2000.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) as to all stages except for the initial 10 percent rating.  In a Memorandum Decision dated in November 2013, the Court vacates the Board's assignments of the disability ratings after March 10, 2000, and remanded the case for readjudication in accordance with the decision.  

Because the Court is not permitted to reverse the Board's findings of fact favorable to a claimant, Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007), the Board considers the Court's vacate of the 30, 50, and 70 percent ratings for PTSD to be null and void.  Consequently, the issue is as set forth on the first page. 

The issues of service connection for a respiratory disorder and entitlement to a TDIU were remanded by the Board in September 2011 and October 2013.  For the reasons set forth below, these issues need to be remanded again.  

The Board also granted service connection for pulmonary cryptococcosis in October 2013; as the initial rating and/or effective date has not been appealed, that issue is no longer before the Board.

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers the Veteran's  request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, additional remand is necessary.  The Board remanded the service connection issue as well as entitlement to a TDIU in October 2013 to provide the Veteran with notice about establishing service connection on a secondary basis, obtain additional treatment records and afford the Veteran VA examinations.  Since this requested development has not been completed, yet another remand is necessary.  As the additional records obtained could be pertinent to the increased rating issue on appeal, that issue is also remanded.  Lastly, as the last examination for the Veteran's PTSD was in 2011, a new examination is necessary to determine the current severity of that disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice of the evidence required to substantiate a claim for secondary service connection, i.e., that the Veteran's COPD and asthma were caused or aggravated by his service-connected pulmonary cryptococcosis.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Miami, Florida VA Medical Center; from L.F., M.D.; and from any other private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed COPD and asthma.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed COPD and asthma had their onset in service, are otherwise etiologically related to military service, or were caused or aggravated (permanently worsened beyond normal progression) by the service-connected pulmonary cryptococcosis [If the COPD and asthma are found to have been aggravated by the service-connected pulmonary cryptococcosis, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Then, accord the Veteran an appropriate VA examination to determine the severity of his service-connected PTSD.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent psychiatric symptoms found should be noted in the examination report.  The examiner should comment on the extent to which the Veteran's PTSD impairs his occupational and social functioning.  In so doing, the examiner should assign a Global Assessment of Functioning (GAF) score and provide an explanation of the score assigned.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's service-connected PTSD precludes him from engaging in substantially gainful employment that is consistent with his education and occupational experience.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Also, schedule the Veteran for a VA examination to determine the effects of his service-connected disabilities, including his PTSD, on his ability to maintain employment that is consistent with his education and occupational experience.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to review the record, interview the Veteran and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's service-connected disabilities (PTSD, left ulnar nerve neuropathy, seborrhoeic dermatitis/squamous cell carcinoma, and pulmonary cryptococcosis) preclude him from securing and following substantially gainful employment that is consistent with his education and occupational experience.  

6.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

7.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



